office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br5 postn-137568-09 uilc date date to michael skeen associate area_counsel san francisco group small_business self-employed cc sb from g william beard senior technical reviewer br procedure administration cc pa br5 subject dischargeable taxes penalties and interest under post-bapcpa chapter provisions this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 for chapter bankruptcy cases filed on or after date in which the taxpayer properly completes the plan and receives a discharge which tax claims are nondischargeable is interest on nondischargeable tax claims also nondischargeble are postpetition penalties relating to nondischargeable tax claims dischargeable conclusion sec_1 for bankruptcy cases filed on or after date debts for withheld taxes taxes for which a return was not filed taxes for which a return was late-filed within two years of the bankruptcy case taxes for which the debtor filed a fraudulent return and postn-137568-09 taxes that the debtor attempted to evade or defeat are not subject_to the chapter discharge if the tax debt is dischargeable in chapter then the associated prepetition and postpetition interest is dischargeable if the underlying tax_liability is not dischargeable then the associated prepetition and postpetition interest liability is also not dischargeable all nonpecuniary tax penalties and the interest that accrues thereon are dischargeable discussion significant changes were made to the bankruptcy code by the bankruptcy abuse and consumer protection act of bapcpa most of the changes were effective for bankruptcy cases filed on or after date you requested advice because you will soon be required to decide whether a variety of federal tax debts are no longer collectible because the taxpayer successfully completed a chapter plan in a post- bapcpa case and received a discharge this memorandum identifies those tax claims that are not dischargeable under the regular chapter discharge in b c a as amended by bapcpa the effect of the discharge on interest and penalty claims is discussed thereafter a note of caution however is required the ninth circuit has held that a plan that was confirmed without objection to a provision purporting to discharge an otherwise nondischargeable claim was binding on the parties the terms of the plan made a nondischargeable debt dischargeable in re pardee 193_f3d_1083 9th cir law and analysis a taxes nondischargeable under b c a as amended by bapcpa prior to bapcpa a chapter debtor who completed his plan payments was entitled to what has been referred to as a super discharge of all taxes provided for by the plan or disallowed under sec_502 including taxes stemming from fraudulent or unfiled returns u s c a bapcpa substantially narrowed the scope of the chapter discharge by excepting from the discharge a number of tax debts b c a lists the debts excepted from the general discharge in relevant part a provides a s soon as practicable after completion by the debtor of all payments under the plan the court shall grant the debtor a discharge of all debts provided for by the plan or disallowed under sec_502 of this title except any debt of a kind specified in sec_507 or in paragraph b c or of section a postn-137568-09 of the provisions referenced by section a four are most likely to apply to tax debts at issue in a chapter proceeding they are sec_507 a b a c and a each of these exceptions to the discharge under a is discussed below b c sec_507 subsection c of subparagraph a refers to a tax required to be collected or withheld and for which the debtor is liable in whatever capacity this exception encompasses the portion of employment_taxes withheld from employees wages and the trust fund recovery penalty under sec_6672 while a claim for sec_507 liabilities is entitled to priority status and must paid in full under the terms of a chapter plan the exception to discharge allows the service to collect such liabilities even if was not able to identify the liability in time to file a claim which was a problem before bapcpa because the service often could not identify the debtor as a responsible_officer under sec_6672 in time to file a claim see irm note and b c a b this subsection excepts from the discharge any debt -- for a tax b with respect to which a return if required - i was not filed or given or ii was filed or given after the date on which such return report or notice was last due under applicable law or under any extension and after two years before the date of the filing of the petition stated more simply taxes for which no return was filed and taxes for which a return was late-filed within two years before the petition date are nondischargeable see irm b c a c this subsection makes nondischargeable any debt for a tax with respect to which the debtor made a fraudulent return or willfully attempted in any manner to evade or defeat such tax see irm f and b c a a postn-137568-09 this subsection makes nondischargeable debts that are neither listed nor scheduled under b c sec_521 re-designated by bapcpa as sub sec_521 with the name of the creditor to whom the debt is owed in time to permit a proof_of_claim to be timely filed unless the creditor had notice or actual knowledge of the case in time to file a timely proof_of_claim this exception applies where the debtor fails to list the service on its schedule of liabilities or otherwise notify the service of the bankruptcy case however if the service learns of the bankruptcy proceeding in time to file a timely claim this exception will not apply note that even in pre-bapcpa cases courts have held that a chapter debtor does not receive a discharge of a debt if the creditor did not have notice of the bankruptcy case in time to file a timely claim see ellet v stanislaus 506_f3d_774 9th cir refusing to discharge a tax debt where the taxing authority was not given adequate notice of the debtor’s chapter proceeding in time to file a timely claim see also 118_f3d_1240 8th cir fundamental fairness requires that the tax debt was not provided for by the plan and could not be discharged where the service did not file a claim due to inadequate notice b the status of prepetition and postpetition interest prepetition interest interest through the date the bankruptcy petition was filed is nondischargeable if the underlying tax is nondischargeable 862_f2d_112 7th cir postpetition interest is generally not paid through a chapter plan and cannot be collected after the bankruptcy case if the debt is discharged there are three important exceptions in chapter cases the first two are not new to the service in chapter cases first if a creditor’s claim is over-secured - the value of the collateral exceeds the amount of the prepetition claim - then the creditor’s claim includes postpetition interest until the value of the claim exceeds the value of he collateral u s c sec_506 second even an under-secured secured claim may be entitled to postconfirmation interest on its claim see u s c a third if the debt is nondischargeable the postpetition interest is not discharged and can be collected from the debtor after the bankruptcy case see 376_us_358 since bapcpa created a number of tax debts that are now nondischargeable debtors will owe postpetition interest on the nondischargeable tax obligations congress recognized this when drafting bapcpa and also added b c b which allows a chapter plan to provide for the payment of postpetition interest on nondischargeable claims except that such interest may be paid only to the extent that the debtor has disposable income available to pay such interest after making provision for full payment of all allowed claims c the status of prepetition and postpetition penalties bapcpa did not alter the dischargeability of penalties prepetition penalties are still nonpriority claims that are subject_to discharge to the extent prepetition tax penalties and their associated prepetition interest are not paid pursuant to the chapter plan postn-137568-09 they are dischargeable under b c a because that subsection does not include subsection a among its list of nondischargeable provisions also note that under sec_6658 penalties under sec_6651 sec_6654 and sec_6655 for failure to make timely payments of tax incurred by the debtor before the bankruptcy case do not accrue during the bankruptcy case please call if you have any further questions
